NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 NATALIE GREEN,
                    Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2018-2264
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. CH-0841-18-0317-I-1.
                ______________________

                Decided: April 4, 2019
                ______________________

   NATALIE GREEN, Maywood, IL, pro se.

    SARA B. REARDEN, Office of General Counsel, Merit
Systems Protection Board, Washington, DC, for respond-
ent. Also represented by KATHERINE MICHELLE SMITH,
TRISTAN LEAVITT.
                ______________________

 Before DYK, CLEVENGER, and O’MALLEY, Circuit Judges.
PER CURIAM.
2                                             GREEN v. MSPB




     Natalie Green appeals the Merit Systems Protection
Board’s (“the Board”) final decision dismissing her appeal
for lack of jurisdiction. See Green v. Office of Pers. Mgmt.,
No. CH-0841-18-0317-I-1 (May 30, 2018). Because the
Board correctly concluded that it lacked jurisdiction to re-
view the Office of Personnel Management’s (“OPM”) non-
final decision, we affirm.
                       BACKGROUND
     On January 23, 2018, Ms. Green received a letter from
OPM informing her that there was a discrepancy between
her earned income for 2016 reflected in her OPM disability
files and the earned income for that same year reflected in
the Social Security Administration’s (“SSA”) earning files.
According to OPM, Ms. Green’s 2016 income, as reported
by the SSA, exceeded the limit on the amount of income she
could earn while still remaining eligible to receive disabil-
ity retirement benefits from OPM. OPM therefore in-
formed Ms. Green in its January 23, 2018 letter that, if
OPM’s determination was correct, she may not be entitled
to continue receiving disability retirement benefits. The
letter noted that Ms. Green had thirty days to dispute
OPM’s determination by mailing to OPM copies of her 2016
W–2, her spouse’s W–2 for that year if she filed jointly,
complete copies of her federal income tax returns for that
year, and any additional documents she deemed helpful.
     Ms. Green responded to OPM’s letter on February 23,
2018, explaining her income in 2016 and providing the re-
quested documents and information. On March 12, 2018,
OPM notified Ms. Green that it reviewed her case folder
and concluded its initial determination would stand.
Thus, OPM informed Ms. Green that her disability annu-
ity, life insurance, and health benefits would be discontin-
ued. OPM’s March 12th letter referred Ms. Green to the RI
30–9 form included with the January 23rd letter which, ac-
cording to OPM, would “guide” Ms. Green on her “rights
GREEN v. MSPB                                               3



and responsibilities for reinstatement of [her] disability an-
nuity.” J.A. at 42.
        On April 17, 2018, OPM mailed Ms. Green a letter
“follow[ing]-up” on its initial letter. J.A. at 15. The letter
reiterated that Ms. Green was no longer entitled to receive
disability retirement benefits, and explained that, because
her annuity was not terminated until April 9, 2018, she re-
ceived an overpayment that she would have to pay back to
OPM. The letter gave Ms. Green the “option to make re-
payment, or request reconsideration, waiver or compro-
mise of [her] debt” within thirty days of the letter date, and
it included an attachment detailing how to request recon-
sideration from OPM. On May 16, 2018, Ms. Green sent
OPM a letter exercising her right to reconsideration.
    On April 11, 2018, six days before receiving OPM’s
April 17th letter, Ms. Green filed an appeal with the
Board’s Regional Office, disputing OPM’s decision to termi-
nate her disability annuity payments. The administrative
law judge (“ALJ”) assigned to Ms. Green’s case issued an
Acknowledgment Order in response to Ms. Green’s appeal,
which informed Ms. Green that she had a right to a hearing
if her appeal was timely filed and was within the Board’s
jurisdiction. OPM was ordered to submit the agency file
pertaining to Ms. Green’s case. The Government did not
respond to the ALJ’s order by the required date.
    The ALJ issued a second order to OPM to submit its
agency file no later than May 19, 2018. The ALJ also or-
dered Ms. Green to file evidence proving that the action
was within the Board’s jurisdiction by May 25, 2018.
    OPM responded to the ALJ’s second order on May 16,
2018, attaching the agency file and informing the ALJ that
it had not yet issued a final decision in the matter regard-
ing Ms. Green. OPM stated that it had issued an initial
decision to Ms. Green on April 17, 2018, but it had yet to
receive a request for reconsideration. It thus moved for dis-
missal of Ms. Green’s appeal for lack of jurisdiction because
4                                              GREEN v. MSPB




OPM’s decision in the matter was not final, and, as of the
date Ms. Green filed her appeal, OPM did not have the op-
portunity to consider the issues raised by Ms. Green in ei-
ther an initial or final decision.
    On May 25, 2018, Ms. Green responded that the March
12, 2018 letter from OPM constituted a final decision, but
she requested more time to prepare an adequate response
to both the Board’s order and OPM’s motion to dismiss.
     The ALJ issued an Initial Decision on May 30, 2018,
dismissing Ms. Green’s appeal for lack of jurisdiction. The
ALJ noted that it had jurisdiction over OPM determina-
tions regarding the Federal Employment Retirement Sys-
tem (“FERS”) only after OPM issues a final, appealable
decision. Because Ms. Green filed her appeal before obtain-
ing a final, appealable decision, the ALJ found the appeal
“clearly . . . premature.” J.A. at 4–5. In a footnote to its
decision, the ALJ denied Ms. Green’s request for an exten-
sion of time because it had given her “more than six weeks
. . . to submit proof of a final decision” and “the record
clearly reflect[ed] that the agency ha[d] not yet issued a fi-
nal decision.” J.A. at 5 n.3. When Ms. Green did not file a
petition for review, the ALJ’s Initial Decision became the
Board’s final decision thirty-five days after issuance. See 5
U.S.C. § 7701(e)(1); 5 C.F.R. § 1201.113.
    On August 16, 2018, OPM issued its reconsideration
decision affirming the initial determination that Ms. Green
was ineligible for disability annuity and that she was over-
paid $12,664.22 in FERS annuity benefits. OPM’s decision
explicitly noted that it “constitute[d] the final decision of
OPM” and it detailed Ms. Green’s right to appeal to the
Board. J.A. at 53. Ms. Green’s separate appeal of OPM’s
August 16, 2018 reconsideration decision is currently pend-
ing before the Board. See Green v. Office of Pers. Mgmt.,
No. CH-0845-18-0576-I-1.
    We have jurisdiction over Ms. Green’s appeal pursuant
to 28 U.S.C. § 1295(a)(9).
GREEN v. MSPB                                               5



                          DISCUSSION
     We will set aside the Board’s decision only when it is
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without pro-
cedures required by law, rule, or regulation having been
followed; or (3) unsupported by substantial evidence.” 5
U.S.C. § 7703(c). The Board’s jurisdiction to adjudicate a
case is a question of law, which we review de novo. Forest
v. Merit Sys. Prot. Bd., 47 F.3d 409, 410 (Fed. Cir. 1995).
Ms. Green has the burden of establishing the Board’s juris-
diction to hear her case. Prewitt v. Merit Sys. Prot. Bd., 133
F.3d 885, 886 (Fed. Cir. 1998).
    The Board has jurisdiction to review “an administra-
tive action or order affecting the rights or interests of an
individual or of the United States under the provisions of
[FERS as] administered by [OPM].” 5 U.S.C. § 8461(e)(1).
Typically, the Board assumes jurisdiction over a FERS ap-
peal from OPM only after OPM issues either a reconsider-
ation decision under 5 C.F.R. § 841.306, or an initial
decision without reconsideration rights under 5 C.F.R.
§ 841.307. Okello v. Office of Pers. Mgmt., 120 M.S.P.R.
498, 502 (M.S.P.B. Jan. 16, 2014). The Board will also take
jurisdiction over a FERS appeal, despite the lack of a re-
consideration decision or an initial decision without recon-
sideration rights, when OPM has “refused to issue a
reconsideration decision” or “improperly failed to respond
to the appellant’s repeated requests for a decision on his [or
her] retirement application.” McNeese v. Office of Pers.
Mgmt., 61 M.S.P.R. 70, 74 (M.S.P.B. Feb. 24, 1994), aff’d
sub nom., McNeese v. Merit Sys. Prot. Bd., 40 F.3d 1250
(Fed. Cir. 1994).
    Before the Board, Ms. Green argued that OPM’s March
12th letter constituted a final, appealable decision. To sup-
port that same argument on appeal, Ms. Green cites to
Board precedent for the proposition that “[a]n OPM letter
notifying an annuitant that his annuity payments are
6                                              GREEN v. MSPB




being suspended is tantamount to an appealable reconsid-
eration decision.” Pet’r’s Br. at 1 (citing Johnson v. Office
of Pers. Mgmt., 113 M.S.P.R. 118, 123 (M.S.P.B. Jan. 13,
2010)). But Johnson is distinguishable.
    In Johnson, the Board determined it had jurisdiction
despite the lack of a reconsideration decision because OPM
never answered appellant’s letter requesting information
regarding his appeal rights and OPM never indicated, ei-
ther before or during the appeal to the Board, that it
planned to take further action in the appellant’s case. 113
M.S.P.R. at 123. The Board noted that they had previously
exercised jurisdiction under similar circumstances where
OPM effectively circumscribed an annuitant’s appeal
rights by failing to adjudicate his claim to a final, appeala-
ble decision. Id.
     Here, Ms. Green never sent a letter to which OPM
failed to respond. As the Board noted, OPM also never in-
dicated that it did not intend to take further action. In-
deed, OPM sent a letter to Ms. Green on April 17, 2018, six
days after she filed her appeal with the Board, notifying
her of the right to request reconsideration of the decision
to terminate her disability retirement benefits.
    Moreover, Ms. Green cannot purport to suffer any
harm as a result of OPM’s or the Board’s actions. After
receiving OPM’s April 17th letter, Ms. Green exercised her
right to reconsideration as outlined in that letter. On Au-
gust 16, 2018, OPM issued its final decision which noted
Ms. Green’s right to appeal the decision to the Board within
thirty days of the letter date. Ms. Green’s appeal from
OPM’s August 16th decision is currently pending before
the Board. See Green v. Office of Pers. Mgmt., No. CH-
0845-18-0576-I-1. The precise remedy she seeks before this
Court—the right to appeal OPM’s termination of her annu-
ity benefits to the Board—is one she already received.
   In Ms. Green’s Amended Memorandum in Lieu Of Oral
Argument, she contends that she was “forced to respond”
GREEN v. MSPB                                                7



to the April 17th letter, and did so only to “preserve her
Due Process Rights.” Am. Mem. in Lieu of Oral Arg. at 5
(March 22, 2019). She argues that the April 17th letter
afforded her an option to request reconsideration of the
$12,664.22 she owed to OPM for total gross annuity over-
payments. She does not believe it afforded her the right to
request reconsideration of the decision to terminate her
disability retirement benefits. She believes, therefore, that
despite the April 17th letter, OPM’s March 12th letter still
constituted a final decision to terminate her disability re-
tirement benefits from which she could appeal to the
Board.
      Ms. Green’s characterization of the April 17th letter is
inaccurate. The letter specifically mentions OPM’s deci-
sion to terminate Ms. Green’s disability retirement bene-
fits.     The additional discussion regarding annuity
overpayments is based on the fact that she is no longer en-
titled to receive disability retirement benefits under FERS.
The document attached to the April 17th letter, which ex-
plains Ms. Green’s right to request reconsideration of
OPM’s decision, further states that she is entitled to re-
quest reconsideration if she “object[s] to OPM’s decision to
hold [her] responsible for the repayment of the debt.” J.A.
at 17. Of course, inherent in an objection to OPM’s decision
to hold her responsible for repayment of the debt is the de-
cision to find her ineligible to receive the annuity payments
in the first place. It was therefore the April 17th letter that
afforded her the right to request reconsideration of OPM’s
decision to terminate her FERS benefits. The March 12th
letter had no effect on her right to appeal to the Board.
    Ms. Green’s other arguments are unavailing. Ms.
Green contends that OPM’s failure to respond to the
Board’s Acknowledgement Order affected the Board’s abil-
ity “to hear [a]ll of the [r]ecord of [m]aterial [f]acts and
[e]vidence at [i]ssue.” Pet’r’s Br. at 17. But, OPM re-
sponded to the Board’s second order two days after it was
issued, attaching the required agency file. Additionally,
8                                             GREEN v. MSPB




Ms. Green does not specify any material facts or evidence
missing from the record that would have changed the
Board’s determination on the jurisdictional issue.
    Ms. Green also argues that the Board prevented her
from submitting “[m]aterial documentation and factual in-
formation related to [the] case” when it denied her request
for an extension of time. Id. at 16-17. Ms. Green does not
argue, nor could she, that she would have been able to pro-
duce evidence of a final decision from OPM had the Board
granted her request. As the Board noted in its opinion, it
gave Ms. Green “more than six weeks . . . to submit proof
of a final decision” and “the record clearly reflect[ed] that
the agency ha[d] not yet issued a final decision.” J.A. at 5
n.3. The Board did not err in denying Ms. Green’s request.
     We therefore affirm that Board’s dismissal of this case
for lack of jurisdiction.
                       AFFIRMED
                           COSTS
    No costs.